In the United States Court of Federal Claims
                                          BID PROTEST


                                                  )
 NETCENTRICS CORPORATION,                         )
                                                  )
                        Plaintiff,                )
                                                  )     No. 19-839C
         v.                                       )     (Filed: November 6, 2019)
                                                  )
 THE UNITED STATES OF AMERICA,                    )
                                                  )
                        Defendant.                )
                                                  )


                      ORDER ON SECOND MOTION TO INTERVENE

        This case is currently on remand from the Court of Appeals for the Federal Circuit for the
limited purpose of permitting this Court to rule on NCI Information Systems Inc.’s (“NCI”)
second motion to intervene. ECF No. 88. As the Court explained when it granted NCI’s motion
for an indicative ruling under Rule 62.1 of the Rules of the Court of Federal Claims (“RCFC”),
NCI has met the standard for intervention in this bid protest as a matter of right under Rule 24(a)
of the Rules of the Court of Federal Claims (“RCFC”). See ECF No. 63.

        Thus, a party may intervene as a matter of right if it “claims an interest relating to the
property or transaction that is the subject of the action, and is so situated that disposing of the
action may as a practical matter impair or impede the movant’s ability to protect its interest,
unless existing parties adequately represent that interest.” RCFC 24(a)(2). As the awardee of the
contract that is the subject of this protest, NCI has a direct interest in the transaction that is the
subject of this action—i.e., the agency’s decision to take corrective action rescinding its previous
award of the contract to the plaintiff, NetCentrics Corporation. Further, while the government
has defended that decision during this litigation, its interests are not the same as NCI’s and its
participation does not provide NCI’s interests with adequate representation.

       For these reasons, NCI’s second motion to intervene, ECF No. 50, is GRANTED..


       IT IS SO ORDERED.


                                                      s/ Elaine D. Kaplan
                                                      ELAINE D. KAPLAN
                                                      Judge